DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Raghavan et al (US 2018/0115958).
Regarding claim 1, Raghavan et al teach a base station (see figure 5, basestation 502, 506, 508 and figure 19) comprising: an antenna module (see figure 19, antennal module 1920) ; an interface configured to perform delivery to a protocol for transmission (see figure 18 and 19); a memory (see figure 19, component 1906 “memory”); and a processor (see figure 19, component 1904 “processor”), wherein the processor is configured to: determine antenna information for each beam index based on a transmission beam producible by the antenna module (see paragraph 0074 – 0076 “information about antenna subarrays” paragraph 0094), produce beam book information based on the determined antenna information (see paragraph 0224 0225 paragraph 0123), and transmit device connection information related to an electronic device existing in a coverage area of the base station and the beam book information to an external server via the interface (see paragraph 0123 “each of the base stations and UEs may generate a report 562 based at least in part on the feedback 564 for transmission to a server”).
Regarding claim 2, which inherits the limitations of claim 1, Raghavan et al further teach, wherein the processor is further configured to: assign the beam index based on an angle or intensity of an antenna element included in the antenna module, and produce the beam book information including antenna information corresponding to the assigned beam index (see paragraph 0121, 0236).
Regarding claim 3, which inherits the limitations of claim 1, Raghavan et al further teach, wherein the device connection information is configured to include at least one of an identifier of the electronic device, beam information of the electronic device, beam movement information of the electronic device, radio resource information of the electronic device, a number of electronic devices in a beam area, or an order of entry of electronic devices in a beam area (see paragraph 01270137, 0147 “regions of good coverage may be identified based on the locations of the base stations and/or UEs when good B-RSRP and/or B-RSRQ measurements are reported”).
Regarding claim 4, which inherits the limitations of claim 1, Raghavan et al further teach, wherein the processor is further configured to transmit the device connection information to the external server if at least one case is satisfied among a case in which a new electronic device enters a beam area associated with the coverage area of the base station, a case in which the electronic device leaves the beam area, and a case in which beam information of the electronic device is changed (see paragraph 0123).
Regarding claim 5, which inherits the limitations of claim 1, Raghavan et al further teach,  wherein the processor is further configured to transmit the beam book information to the external server if a request for transmission of beam book information is received from the external server (see paragraph 0465 “ reports may be transmitted via a reference signal (e.g., a beam reference signal (BRS)) to the network server 4601. The metrics may be reported periodically or aperiodically (e.g., based on a request for one or more metrics”).
Regarding claim 6, which inherits the limitations of claim 1, Raghavan et al further teach, wherein the processor is further configured to: map the beam book information to a beam area, and store the mapped beam area information in the memory (see paragraph 0130 ).
Regarding claim 7, Raghavan et al teach server (see figure 5 and 52) comprising: a memory (see figure 52, memory 5225); and a processor (see figure 52, component 5220 “processor”), wherein the processor is configured to: receive at least one piece of beam book information from at least one base station  (see figure 41, component 4105 and figure 58, component 5805), produce a service table based on the beam book information (see figure 41, 4115 “identify network map”), and provide an area-based service to an electronic device based on the service table see figure 41,component 4125 “transmit the beamforming configuration to the base station”).
Regarding claim 8, which inherits the limitations of claim 7, Raghavan et al further teach, wherein the processor is further configured to: map the beam book information to a beam geographical area, and produce a service table based on the mapped information (see figure 41).
Regarding claim 9, which inherits the limitations of claim 8, Raghavan et al further teach,  wherein the processor is further configured to: map beam geographical area information corresponding to the at least one beam book information, and produce the service table by mapping an area-based service set by a service application to the beam book information (see figure 28 and 41)
Regarding claim 10, which inherits the limitations of claim 7, Raghavan et al further teach, wherein the processor is further configured to receive a plurality of pieces of beam book information from a plurality of base stations connected to the server (see figure 5 and 41 paragraph 0126).
Regarding claim 11, which inherits the limitations of claim 10, Raghavan et al further teach,  wherein the processor is further configured to assign a single piece of beam information included in the at least one beam book information to a single beam area or to group a plurality of pieces of beam information included in the at least one beam book information so as to assign the same to a single beam area (see figure 28 paragraph 0128 and 0345 - 0351).
Regarding claim 12, which inherits the limitations of claim 11, Raghavan et al further teach, wherein the processor is further configured to set the beam geographical area based on service information (see figure 28 paragraph 0128 and 0345 - 0351).
Regarding claim 13, which inherits the limitations of claim 7, Raghavan et al further teach,  wherein the processor is further configured to: receive device connection information from the at least one base station, and provide an area-based service to the electronic device based on the service table and the device connection information (see figure 28 paragraph 0128 and 0345 - 0351).
Regarding claim 14, which inherits the limitations of claim 7, Raghavan et al further teach, wherein the processor is further configured to: request transmission of beam book information from the at least one base station, and receive the beam book information from the at least one base station that provides a response to the request  (see paragraph 0465 “ reports may be transmitted via a reference signal (e.g., a beam reference signal (BRS)) to the network server 4601. The metrics may be reported periodically or aperiodically (e.g., based on a request for one or more metrics”).
Regarding claim 15, which inherits the limitations of claim 14, Raghavan et al further teach, wherein the processor is further configured to transmit, to a content server, at least one of beam book information, a service table, or device connection information stored in the memory, in response to a request for information from the content server (see paragraph 0465 “ reports may be transmitted via a reference signal (e.g., a beam reference signal (BRS)) to the network server 4601. The metrics may be reported periodically or aperiodically (e.g., based on a request for one or more metrics”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633